        

EXHIBIT 10.13


RESTRICTED STOCK UNIT AWARD AGREEMENT
(France)

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (“Agreement”) is made as of [GRANT
DATE] (the “Grant Date”) by and between Orbitz Worldwide, Inc., a Delaware
corporation (“Orbitz”), and the employee whose name is set forth on the
signature page hereto (“Employee”).
This award is intended to be granted as a French-qualified restricted stock unit
award under the French Commercial Code, as amended, and as applicable under the
French Tax Code and the French Social Security Code, as amended. However, Orbitz
does not make any undertaking or representation to maintain the qualified status
of the French-qualified Restricted Stock Units during the term of the award and
there are certain events that may affect the tax qualification of these awards.
RECITALS
Orbitz has adopted the Orbitz Worldwide, Inc. 2007 Equity and Incentive Plan (as
may be amended from time to time, the “U.S. Plan”) and the Rules of the Orbitz
Worldwide, Inc. 2007 Equity and Incentive Plan for the Grant of Restricted Stock
Units to Participants in France (the “French Plan” and together with the U.S.
Plan, the “Plan”), copies of which are attached hereto as Exhibit A.
In connection with Employee’s employment by Orbitz or one of its subsidiaries
(collectively, the “Company”), Orbitz intends concurrently herewith to grant the
RSUs (as defined below) to Employee.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties to this Agreement, intending to be legally bound, agree as follows:
SECTION 1

DEFINITIONS
1.1.    Definitions. Capitalized terms not otherwise defined herein shall have
the meanings ascribed to them in the Plan. In addition to the terms defined in
the Plan, the terms below shall have the following respective meanings:
“Agreement” has the meaning specified in the Preamble.

1
DM_US 42355591-3.059735.0095

--------------------------------------------------------------------------------

        

“Board” means the board of directors of Orbitz (or, if applicable, any committee
of the Board).
“Cause” shall have the meaning assigned such term in any employment agreement
entered into between the Company and Employee, provided that if no such
employment agreement exists or such term is not defined, then “Cause” shall mean
(A) Employee’s failure substantially to perform Employee’s duties to the Company
(other than as a result of total or partial incapacity due to Disability) for a
period of 10 days following receipt of written notice from the Company by
Employee of such failure; provided that it is understood that this clause (A)
shall not apply if the Company terminates Employee’s employment because of
dissatisfaction with actions taken by Employee in the good faith performance of
Employee’s duties to the Company, (B) theft or embezzlement of property of the
Company or dishonesty in the performance of Employee’s duties to the Company,
(C) an act or acts on Employee’s part constituting (x) a felony under the laws
of the United States or any state thereof or (y) a crime involving moral
turpitude, (D) Employee’s willful malfeasance or willful misconduct in
connection with Employee’s duties or any act or omission which is materially
injurious to the financial condition or business reputation of the Company, or
(E) Employee’s breach of the provisions of any agreed-upon non-compete,
non-solicitation or confidentiality provisions agreed to with the Company,
including pursuant to this Agreement and pursuant to any employment agreement.
“Company” has the meaning specified in the Recitals.
“Disability” shall have the meaning assigned such term in any employment
agreement entered into between the Company and Employee, provided that if no
such employment agreement exists or such term is not defined, then “Disability”
shall mean Employee shall have become physically or mentally incapacitated and
is therefore unable for a period of nine (9) consecutive months or for an
aggregate of twelve (12) months in any eighteen (18) consecutive month period to
perform Employee’s duties under Employee’s employment. Any question as to the
existence of the Disability of Employee as to which Employee and the Company
cannot agree shall be determined in writing by a qualified independent physician
mutually acceptable to Employee and the Company. If Employee and the Company
cannot agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing. The determination of Disability made in writing to the
Company and Employee shall be final and conclusive for all purposes of this
Agreement and any other agreement between the Company and Employee that
incorporates the definition of “Disability”.
“Employee” has the meaning specified in the Preamble.
“Grant Date” has the meaning specified in the Preamble.
“Orbitz” has the meaning specified in the Preamble.
“Plan” has the meaning specified in the Recitals.
“Share” means one share of the common stock, par value $0.01 per share, of
Orbitz.

2
DM_US 42355591-3.059735.0095

--------------------------------------------------------------------------------

        

SECTION 2    

GRANT OF RESTRICTED STOCK UNITS
Subject to the terms and conditions hereof, Orbitz hereby grants to Employee, as
of the Grant Date, [# RSU’s] restricted stock units (the “RSUs”). Each RSU
granted hereunder shall represent the right to receive from Orbitz, on the terms
and conditions described herein one Share as of the date of vesting. Employee
shall have no further rights with respect to any RSU that is paid in Shares, or
that is forfeited or terminates pursuant to this Agreement or the Plan. Employee
understands and agrees that the Company is neither responsible for any foreign
exchange fluctuations between Employee’s local currency and the United States
Dollar that may affect the value of the RSUs or the Shares nor liable for any
decrease in the value of the RSUs or the Shares.
SECTION 3    

TERMS OF RESTRICTED STOCK UNITS
3.1.    Vesting Schedule.
(a)    Subject to the provisions of this Agreement and the Plan, 50% of the RSUs
shall vest on the second anniversary of the Grant Date and 25% of the RSUs shall
vest on each of the third and fourth anniversaries of the Grant Date (the
“Vesting Dates”); provided, however, that no vesting shall occur after the
termination of Employee’s employment with the Company for any reason except in
the event of death of Employee, and any unvested RSUs shall be immediately
cancelled by Orbitz without consideration after termination of Employee’s
employment with the Company for any reason except in the event of death of
Employee.
(b)    The Board may determine at any time before the RSUs expire or terminate
that any or all of the RSUs shall become vested at any time. However, any
acceleration of vesting may result in the awards no longer qualifying for
favorable French tax treatment.
3.2.    Restriction on Sale of the Shares.
(a)    Employee will not be permitted to sell or transfer any Shares issued upon
vesting of the RSUs until the second annual anniversary of the applicable
Vesting Date, or such other period as is required to comply with the minimum
mandatory holding period applicable to Shares underlying French-qualified RSUs
under Section L. 225-197-7 of the French Commercial Code, as amended, or by the
French Tax Code or French Social Security Code, as amended, provided however,
that this mandatory holding period shall not apply in the event of Employee's
termination of service by reason of Employee's death or Disability (as defined
in the French Plan). If the minimum holding period applicable to Shares
underlying the RSUs is not met, the RSUs may not receive favorable tax or social
security treatment under French law. Furthermore, the Shares underlying
French-qualified RSUs cannot be sold during certain Closed Periods (as defined
in the French Plan), to the extent applicable under French law.

3
DM_US 42355591-3.059735.0095

--------------------------------------------------------------------------------

        

(b)    At Orbitz’s discretion, Orbitz may issue appropriate “stop transfer”
instructions to its transfer agent related to the restriction on sale of place
restrictive legends on the Shares for the time period set out in this Section
3.2. In addition, the Shares may be held until the expiration of the holding
period, at Orbitz’s discretion, either by Orbitz or by a transfer agent
designated Orbitz. In addition, the Shares may be held in an account in
Employee’s name with a broker designated by Orbitz or in such manner as Orbitz
may otherwise determine in compliance with French law.
3.3.    Dividends. Employee shall not be entitled to be credited with dividend
equivalents with respect to any unvested RSUs or vested but unexercised RSUs.
3.4.    Termination of Employment. If Employee’s employment with the Company
terminates for any reason, the RSUs, to the extent not then vested, shall be
immediately canceled by the Company without consideration except in the event of
death of Employee. Such period prior to cancellation of the RSUs shall not be
extended by any notice period mandated under local law. If Employee’s employment
with Company terminates due to his or her death, any unvested RSUs will become
transferable to Employee’s heirs or estate. Orbitz shall issue the Shares
underlying the RSUs to Employee’s heirs or estate, at their request, if such
request occurs within six (6) months following the death of Employee. If
Employee’s heirs or estate do not request the issuance of Shares underlying the
RSUs within six (6) months following Employee’s death, the RSUs will be
forfeited.
3.5.    Limited Transferability. The RSUs may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of or encumbered, other
than by will or the laws of inheritance following Employee’s death.
3.6.    Forfeiture. Notwithstanding anything herein to the contrary, if the
Board determines in good faith that Employee has (i) willfully engaged in
misconduct that is materially and demonstrably injurious to the Company; (ii)
willfully and knowingly participated in the preparation or release of false or
materially misleading financial statements relating to the Company’s operations
and financial condition; or (iii) committed a willful act of fraud, embezzlement
or misappropriation of any money or properties of the Company or breach of
fiduciary duty against the Company that has a material adverse effect on the
Company, then:
(a)    the RSUs, to the extent not then vested, shall be immediately canceled by
Orbitz without consideration,
(b)    any Shares acquired pursuant to the vesting of any RSU within five (5)
years prior to the date of such Board determination and then held by Employee
shall be forfeited and returned to Orbitz without consideration, and
(c)    in the event Employee has sold or otherwise disposed of Shares acquired
pursuant to the vesting of any RSU within five (5) years prior to the date of
such Board determination, Employee shall pay to Orbitz the greater of (x) any
proceeds received from such sale or other disposition, or (y) the fair market
value (as determined by the Board in good faith) of such Shares as of the date
of such Board determination.

4
DM_US 42355591-3.059735.0095

--------------------------------------------------------------------------------

        



 

SECTION 4    

MISCELLANEOUS
4.1.    Compliance with Law. Employee acknowledges that he or she has been
advised to rely and is relying solely on his or her own professional legal and
tax advisors and not on any statements or representations or recommendations of
the Company or any of its agents. Notwithstanding anything to the contrary
herein, the Company shall not be obligated to issue any Shares pursuant to the
RSUs at any time if the offering of the Shares covered by the RSUs violates or
is not in compliance with any applicable laws, rules or regulations of the
United States or any state or country. Furthermore, Employee understands that
the laws of the state or country in which he/she is living or working at the
time of grant or vesting of the RSUs (including any rules or regulations
governing securities, foreign exchange, tax, labor or other matters) may
restrict or prevent the issuance of the Shares or may subject Employee to
additional procedural or regulatory requirements he or she is solely responsible
for and will have to independently fulfill in order to receive any benefit under
the RSUs.
4.2.    Compliance with IRC Section 409A. This Section 4.2 only applies if
Employee is subject to taxes in the U.S. Notwithstanding anything herein to the
contrary, (i) if at the time Employee is a “specified employee” as defined in
Section 409A of the Internal Revenue Code (“Section 409A”) and the deferral of
the commencement of any payments or benefits otherwise payable hereunder is
necessary in order to prevent any accelerated or additional tax under Section
409A, then Orbitz will defer the commencement of the payment of any such
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Employee) until the date that is six
months following Employee’s termination of employment with the Company (or the
earliest date as is permitted under Section 409A) and (ii) if any other payments
of money or other benefits due to Employee hereunder could cause the application
of an accelerated or additional tax under Section 409A, such payments or other
benefits shall be deferred if deferral will make such payment or other benefits
compliant under Section 409A, or otherwise such payment or other benefits shall
be restructured, to the extent possible, in a manner, determined by Orbitz, that
does not cause such an accelerated or additional tax. Orbitz shall consult with
Employee in good faith regarding the implementation of the provisions of this
Section 4.2; provided that neither the Company nor any of its employees or
representatives shall have any liability to Employee with respect thereto.
4.3.    Tax Withholding and Responsibility for Taxes.
(a)    Regardless of any action Orbitz or Employee’s employer (the “Employer”)
takes with respect to any or all income tax (including federal, state and local
taxes), social security contributions, payroll tax, payment on account or other
tax-related items related to Employee’s participation in the Plan and legally
applicable to Employee (“Tax Related Items”), Employee

5
DM_US 42355591-3.059735.0095

--------------------------------------------------------------------------------

        

acknowledges that the ultimate liability for all Tax-Related Items is and
remains Employee’s responsibility and may exceed the amount actually withheld by
the Company. Employee further acknowledges that the ultimate liability for all
Tax Related Items legally due by Employee is and remains Employee’s
responsibility and that the Company (i) makes no representations or undertakings
regarding the treatment of any Tax Related Items in connection with any aspect
of the RSUs, including, but not limited to, the grant, vesting or settlement of
the RSUs, the conversion of the RSUs into Shares, the subsequent sale of any
Shares acquired at vesting and the receipt of any dividends; and (ii) does not
commit to structure the terms of the grant or any aspect of the RSUs to reduce
or eliminate Employee’s liability for Tax Related Items or achieve any
particular tax result. Further, if Employee has become subject to tax and/or
social security contributions in more than one jurisdiction between the date of
grant and the date of any relevant taxable event, Employee acknowledges that the
Company (or former employer, as applicable) may be required to withhold or
account for Tax Related Items in more than one jurisdiction.
(b)    Prior to any relevant taxable or tax withholding event, as applicable,
Employee will pay or make adequate arrangements satisfactory to the Company to
satisfy all Tax Related Items. In this regard, Employee authorizes the Company,
or its respective agents, at its discretion, to satisfy the obligations with
regard to all Tax Related Items by one or a combination of the following: (1)
withholding from Employee’s wages or other cash compensation paid to Employee by
the Company; (2) withholding from proceeds of the sale of Shares acquired at
vesting/settlement of the RSUs either through a voluntary sale or through a
mandatory sale arranged by Orbitz (on Employee’s behalf pursuant to this
authorization); or (3) withholding in Shares to be issued upon
vesting/settlement of the RSUs.
(c)    To avoid negative accounting treatment, the Company may withhold or
account for Tax Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates. If the obligation for
Tax Related Items is satisfied by withholding in Shares of, for tax purposes,
Employee is deemed to have been issued the full number of Shares subject to the
vested RSUs, notwithstanding that a number of the Shares are held back solely
for the purpose of paying the Tax Related Items due as a result of any aspect of
Employee’s participation in the Plan.
(d)    Finally, Employee shall pay to the Company any amount of Tax Related
Items that the Company may be required to withhold or account for as a result of
Employee’s participation in the Plan that cannot be satisfied by the means
previously described. Employee acknowledges and agrees that should the amount of
withholding for Tax Related Items be in excess of the actual tax due, the
Company will refund the excess amount to him or her as soon as administratively
practicable and without any interest. Orbitz may refuse to deliver Shares to the
Employee if Employee fails to comply with Employee’s obligations in connection
with the Tax Related Items.
4.4.    Employment of Employee. Nothing in this Agreement confers upon Employee
the right to continue in the employ of Employer, entitles Employee to any right
or benefit not set forth in this Agreement or interferes with or limits in any
way the right of Employer to terminate

6
DM_US 42355591-3.059735.0095

--------------------------------------------------------------------------------

        

Employee’s employment to the extent permitted under applicable local law and any
employment contract terms (if any).
4.5.    Stockholder Rights. Employee shall not have any stockholder rights
(including the right to distributions or dividends) with respect to any Shares
subject to the RSUs until such person has become a holder of record of any
Shares issued upon vesting.
4.6.    Equitable Adjustments. The RSUs shall be subject to adjustment as
provided in Section 5 of the U.S. Plan. However, any such adjustment may result
in the award not qualifying for favorable tax treatment in France.
4.7.    Labor Acknowledgement. In accepting the award of RSUs, Employee
acknowledges, understands and agrees that (i) the Plan is established
voluntarily by Orbitz, it is discretionary in nature and may be modified,
amended, suspended or terminated by Orbitz at any time; (ii) the award of RSUs
is voluntary and occasional and does not create any contractual or other right
to receive future awards of RSUs, or benefits in lieu of RSUs even if RSUs have
been awarded repeatedly in the past; (iii) all decisions with respect to future
awards, if any, will be at the sole discretion of Orbitz; (iv) Employee’s
participation in the Plan shall not create a right to further employment with
the Employer and shall not interfere with the ability of the Employer to
terminate Employee’s employment relationship at any time; (v) Employee’s
participation in the Plan is voluntary; (vi) the award of RSUs and the Shares
subject to the RSUs are extraordinary items that do not constitute compensation
of any kind for services of any kind rendered to the Company, and the RSUs are
outside the scope of Employee’s employment contract, if any; (vii) the RSUs and
the Shares subject to the RSUs are not intended to replace any pension rights or
compensation; (viii) the RSUs are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculation of any
severance, resignation, termination, redundancy, dismissal, end of service
payments, bonuses, long-service awards, pension, retirement or welfare benefits
or similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company; (ix) neither the award of
the RSUs nor any provision of this Agreement, the Plan or the policies adopted
pursuant to the Plan confer upon Employee any right with respect to employment
or continuation of current employment, and the RSUs and Employee’s participation
in the Plan shall not be interpreted to form an employment contract or
relationship with Orbitz; (x) the future value of the underlying Shares is
unknown and cannot be predicted with certainty, (xi) no claim or entitlement to
compensation or damages shall arise from forfeiture of the RSUs resulting from
termination of Employee’s employment by the Employer (for any reason
whatsoever), and in consideration of the grant of the RSUs to which Employee is
otherwise not entitled, Employee irrevocably agrees never to institute any claim
against the Company, waive his or her ability, if any, to bring any such claim,
and release the Company from any such claim; if, notwithstanding the foregoing,
any such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, Employee shall be deemed irrevocably to have agreed
not to pursue such claim and agree to execute any and all documents necessary to
request dismissal or withdrawal of such claims; (xii) in the event of
termination of Employee’s employment, Employee’s right to receive the RSUs and
vest under the Plan, if any, will terminate effective as of the date that
Employee is no longer actively employed; and (xiii) the RSUs and the benefits
under the Plan, if any, will not automatically transfer to another company in
the case of a merger or take-over.

7
DM_US 42355591-3.059735.0095

--------------------------------------------------------------------------------

        

4.8.    Remedies.
(a)    The rights and remedies provided by this Agreement are cumulative and the
use of any one right or remedy by any party shall not preclude or waive its
right to use any or all other remedies. These rights and remedies are given in
addition to any other rights the parties may have at law or in equity.
(b)    Except where a time period is otherwise specified, no delay on the part
of any party in the exercise of any right, power, privilege or remedy hereunder
shall operate as a waiver thereof, nor shall any exercise or partial exercise of
any such right, power, privilege or remedy preclude any further exercise thereof
or the exercise of any right, power, privilege or remedy.
4.9.    Waivers and Amendments. The respective rights and obligations of Orbitz
and Employee under this Agreement may be waived (either generally or in a
particular instance, either retroactively or prospectively, and either for a
specified period of time or indefinitely) by such respective party. This
Agreement may be amended only with the written consent of a duly authorized
representative of each of the parties hereto.
4.10.    Governing Law; Arbitration. This Agreement shall be governed by and
construed in accordance with the laws of the State of Illinois. Any controversy
or claim relating to this Agreement, any breach thereof, and any claims Employee
may have against Orbitz or any officer, director or employee of Orbitz, will be
settled solely and finally by arbitration in Chicago, Illinois in accordance
with the rules of the Judicial Arbitration & Mediation Services, Inc. (“JAMS”),
pursuant to its Employment Arbitration Rules & Procedures (the “JAMS Rules”)
then in effect in the State of Illinois, and judgment upon such award rendered
by the arbitrator(s) may be entered in any court having jurisdiction thereof,
provided that this Section 4.10 shall not be construed to eliminate or reduce
any right Orbitz or Employee may otherwise have to obtain a temporary
restraining order or a preliminary or permanent injunction to enforce any of the
covenants contained in this Agreement before the matter can be heard in
arbitration.
4.11.    Successors and Assigns. Except as otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
successors, permitted assigns, heirs, executors and administrators of the
parties hereto.
4.12.    Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersedes all prior communications, representations and negotiations
in respect thereto.
4.13.    Notices and Mode of Communication. All demands, notices, requests,
consents and other communications required or permitted under this Agreement
shall be in writing and shall be personally delivered or sent by facsimile
machine (with a confirmation copy sent by one of the other methods authorized in
this Section 4.13), reputable commercial overnight delivery service (including
Federal Express, DHL and U.S. Postal Service overnight delivery service) or,
deposited with the U.S. Postal Service or foreign postal service and mailed
first class, registered or certified mail, postage prepaid, as set forth below:

8
DM_US 42355591-3.059735.0095

--------------------------------------------------------------------------------

        

If to Orbitz, addressed to:
Orbitz Worldwide, Inc.
Legal Department
500 W. Madison Street
Chicago, Illinois 60661
Attention: General Counsel
Fax: (312) 894-4856


If to Employee, to the address set forth on the signature page of this Agreement
or at the current address listed in the Company’s records.
Notices shall be deemed given upon the earlier to occur of (i) receipt by the
party to whom such notice is directed; (ii) if sent by facsimile machine, on the
day (other than a Saturday, Sunday or legal holiday in the jurisdiction to which
such notice is directed) such notice is sent if sent (as evidenced by the
facsimile confirmed receipt) prior to 5:00 p.m. Eastern Time and, if sent after
5:00 p.m. Eastern Time, on the day (other than a Saturday, Sunday or legal
holiday in the jurisdiction to which such notice is directed) after which such
notice is sent; (iii) on the first business day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
the day the same is deposited with the commercial courier if sent by commercial
overnight delivery service; or (iv) the fifth day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
deposit thereof with the postal service as aforesaid. Each party, by notice duly
given in accordance therewith, may specify a different address for the giving of
any notice hereunder.
Notwithstanding the above, Employee agrees, to the fullest extent permitted by
law, in lieu of receiving documents in paper format, to accept electronic
delivery of any documents that the Company or related company may deliver in
connection with this grant and any other grants offered by the Company,
including the Plan, prospectuses, grant notifications, account statements,
annual or quarterly reports and other communications. Electronic delivery of a
document may be made via the Company’s email system or by reference to a
location on the Company’s intranet or website.
4.14.    No Third Party Beneficiaries. There are no third party beneficiaries of
this Agreement.
4.15.    Incorporation of Plan. The Plan is hereby incorporated herein by
reference and made a part hereof, and the RSUs and this Agreement are subject to
all terms and conditions of the Plan. In the event of any inconsistency between
the Plan and this Agreement, the provisions of the Plan shall govern.
4.16.    Data Privacy Consent. In the course of Employee’s employment with the
Employer, the Company may obtain or have access to certain information about
Employee and Employee’s employment with the Employer, such as information about
Employee’s job, appraisals, performance, health, compensation, benefits,
training, absence, education, contact details, disabilities, social security
number (or equivalent) and information obtained from references or background
checks (collectively, “Personal Information”). The Company will use Personal
Information in connection

9
DM_US 42355591-3.059735.0095

--------------------------------------------------------------------------------

        

with Employee’s employment with the Employer, to provide Employee with health
and other benefits, and in order to fulfill its legal and regulatory
obligations. Due to the global nature of the Company’s business and the need to
centralize the Company’s information and technology storage systems, the Company
may transfer, use or store Employee’s Personal Information in a country
(including the United States) or continent outside the country where Employee
works or lives, and may also transfer Employee’s Personal Information to its
other group companies, to its insurers and third-party service providers as
necessary or appropriate in Employee’s home country or the United States or
other countries, and to any party that it merges with or which purchases all or
a substantial portion of its assets, shares, or business (any of which may also
be located outside the country or continent where Employee works or lives). The
Company may also disclose Employee’s Personal Information when it is legally
required to do so or to governmental, fiscal or regulatory authorities (for
example, to tax authorities in order to calculate Employee’s appropriate
taxation, compensation or salary payments). The Company may disclose Personal
Information as noted above, including to any of the third parties and for any of
the reasons listed above, without further notice to Employee. By signing below,
electronically or otherwise, and/or otherwise accepting the RSUs, Employee
consents to the Company collecting, retaining, disclosing and using Personal
Information as outlined above, and to transfer such information internationally
and/or to third parties for these purposes.
4.17.    No Advice From Company. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Employee’s participation in the Plan, or Employee’s acquisition or sale of the
underlying Shares. Employee is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.
4.18.    English Version Controlling. If Employee has received this Agreement or
any other document related to the Plan translated into a language other than
English and if the meaning of the translated version is different from the
English version, the English version will control.
4.19.    Additional Terms. Orbitz reserves the right to impose other
requirements on Employee’s participation in the Plan, on the grant of RSUs and
on any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable in order to comply with local law or to facilitate the
administration of the Plan, and to require Employee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
4.20.    Severability; Titles and Subtitles; Gender; Singular and Plural;
Counterparts; Facsimile.
(a)    In case any provision of this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.
(b)    The titles of the sections and subsections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement.

10
DM_US 42355591-3.059735.0095

--------------------------------------------------------------------------------

        

(c)    The use of any gender in this Agreement shall be deemed to include the
other genders, and the use of the singular in this Agreement shall be deemed to
include the plural (and vice versa), wherever appropriate.
(d)    This Agreement may be executed in any number of counterparts, each of
which shall be an original, but all of which together constitute one instrument.
(e)    Counterparts of this Agreement (or applicable signature pages hereof)
that are manually signed and delivered by facsimile transmission shall be deemed
to constitute signed original counterparts hereof and shall bind the parties
signing and delivering in such manner.



11
DM_US 42355591-3.059735.0095

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Orbitz and Employee have executed this Agreement as of the
day and year first written above.

Orbitz Worldwide, Inc.

By:        
Name:
Title:
“En [acceptant][signant et renvoyant] le présent document décrivant les termes
et conditions mon attribution d’Actions Gratuites, je confirme ainsi avoir lu et
compris les documents relatifs à cette attribution (le Plan U.S. tel qu’amendé
par le Plan pour la France et ce Contrat) qui m’ont été communiqués en langue
anglaise. J’en accepte les termes en connaissance de cause.”
“By [accepting][signing and returning] this document providing for the terms and
conditions of the Restricted Stock Unit Award grant, I confirm having read and
understood the documents relating to this grant (the U.S. Plan, as amended, the
French Plan and this Agreement) which were provided to me in English. I accept
the terms of those documents accordingly.”


Employee:

    
Name: [EMPLOYEE NAME]

Number of RSUs: [# RSU’s]
Exhibit A – 2007 Equity and Incentive Plan
(Distributed Separately)


Exhibit B – Rules of the Orbitz Worldwide, Inc. 2007 Equity and Incentive Plan
for the Grant of Restricted Stock Units to Participants in France
(Distributed Separately)



12
DM_US 42355591-3.059735.0095